     Case: 1:19-cv-06185 Document #: 118 Filed: 01/07/21 Page 1 of 2 PageID #:1138




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GENERATION BRANDS, LLC, et al.,                )
                                               )
                       Plaintiffs,             )      No. 19 C 6185
                                               )
v.                                             )      Magistrate Judge Jeffrey Cole
                                               )
DECOR SELECTIONS, LLC, et al.,                 )
                                               )
                       Defendants.             )


                          MEMORANDUM OPINION AND ORDER

        The plaintiff has filed a motion for leave to serve ten additional interrogatories beyond

Fed.R.Civ.P. 33's limit of 25 and ten additional requests to admit beyond the court’s standing

order’s limit of 25. The defendant opposes the motion, which, it should be recalled, is committed

to the court's broad discretion. Kuttner v. Zaruba, 819 F.3d 970, 974 (7th Cir. 2016); James v. Hyatt

Regency Chicago, 707 F.3d 775, 784 (7th Cir. 2013). Indeed, on a virtually identical set of facts, two

decision makers can arrive at opposite conclusions, both of which can constitute appropriate

exercises of discretion and both be affirmed on appeal. Mejia v. Cook County, Ill., 650 F.3d 631, 635

(7th Cir. 2011); United States v. Banks, 546 F.3d 507, 508 (7th Cir.2008). Cf. United States v.

Bullion, 466 F.3d 574, 577 (7th Cir.2006)(Posner, J.) (“The striking of a balance of uncertainties can

rarely be deemed unreasonable....”).

        Rule 33 was amended in 1993 to reduce the frequency and efficiency of interrogatory

practice since the device can be costly and may be used as a means of harassment. Advisory

Committee's Note to the 1993 Amendment to Rule 33. See also Duncan v. Paragon Pub., Inc., 204

F.R.D. 127, 128 (S.D. Ind. 2001); Safeco of America v. Rawstron, 181 F.R.D. 441, 443

(C.D.Cal.1998). In order to exceed the prescribed limit, a party must make a particularized showing
   Case: 1:19-cv-06185 Document #: 118 Filed: 01/07/21 Page 2 of 2 PageID #:1139




of need. Smith v. Premiere Valet Servs., Inc., 2020 WL 7034346, at *8 (C.D. Cal. 2020); Doe v.

Town of Greenwich, 2020 WL 2374963, at *2 (D. Conn. 2020); Mall v. Merlo, 2019 WL 2521165,

at *1 (S.D. Ohio 2019); Hammond v. Biolife Plasma Servs., L.P., 2018 WL 4963403, at *2 (S.D.

Ind. 2018); Douglas v. Harry N. Abrams, Inc., 2016 WL 11645646, at *4 (S.D.N.Y. 2016) Powell

v. The Home Depot USA, Inc., & Industriaplex, Inc., 2008 WL 2473748, at *5 (S.D. Fl. 2008);

Duncan v. Paragon Publ'g, Inc., 204 F.R.D. 127, 128-29 (S.D. Ind. 2001). Plaintiff explains that

through discovery, it has learned the identities of the suppliers who were providing Plaintiffs’

products to defendants, and points out that it has added copyright infringement claim in a Second

Amended Complaint Judge Chang allowed over defendants’ objections. [Dkt. #92].

        I find the plaintiff’s showing to be adequate. In so finding, I note that defendants argue that

plaintiff ought to have held back some discovery requests with the knowledge that they would learn

the names of suppliers eventually. But defendants, until only recently, were thwarting any attempts

plaintiff made into discovery regarding suppliers. [Dkt. #104]. As for plaintiff’s copyright claims

and whether they had planned on asserting them all along, as defendants claim, the fact remains that

they were only recently made a part of this case. In addition, here, as in all cases, “saying so doesn’t

make it so.” United States v. 5443 Suffield Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th Cir.2010).

See also Donald J. Trump for President, Inc. v. Pennsylvania, 2020 WL 7012522, at *1 (3d Cir.

2020); Illinois Republican Party v. Pritzker, 973 F.3d 760, 770 (7th Cir. 2020); Madlock v. WEC

Energy Group, Inc., 885 F.3d 465, 473 (7th Cir. 2018). The plaintiff’s motion [Dkt. #112] is granted.




                                ENTERED:
                                                UNITED STATES MAGISTRATE JUDGE
DATE: 1/7/21

                                                   2
